DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 30 June 2022 has been entered.  Claims 1, 8 and 15 have been amended.  Claims 4, 11 and 18 have been canceled.  Claims 2, 9 and 16 have been previously canceled.  Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are currently pending.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 8-9 of Applicant’s Remarks dated 30 June 2022 which the Examiner considers persuasive.  As enumerated below, the prior art discloses generating regions in images, detecting objects and entities in the regions and mapping or captioning a relation between the objects and entities in the image to thereby extract scene description graphs or knowledge graphs from images.  The prior art does not disclose the limitations “determining an entity associated with the object by performing matching calculation between the feature expression of the object and a feature expression of the entity in a knowledge graph, the feature expression of the object and the feature expression of the entity associated with the object matching with each other, wherein the method further comprises: obtaining an article to which the image to be processed belongs; determining a feature expression of the article based on an article entity in the article; and determining a relevance between the article and the image by performing a matching calculation between the feature expression of the article and the entity in the knowledge graph.”
The closest prior art being Baier, Stephan, Yunpu Ma, and Volker Tresp. "Improving visual relationship detection using semantic modeling of scene descriptions." International Semantic Web Conference. Springer, Cham, 2017 discloses a system and method that uses a combination of a statistical semantic model and a visual model to map images to their associated scene descriptions for processing and querying large image databases.  Scene descriptions are represented as a set of triples (subject, predicate, object), where each triple consists of a pair of visual objects, which appear in the image and the relationship between them.  The system and method combine a standard visual model for object detection, based on convolutional neural networks with a variable model for link prediction.  The model takes as input a raw image and combines it with a semantic prior, which is derived from the training data. Both types of information are fused, to predict the output, which consists of relevant bounding boxes and a set of triples describing the scene.  The method models an instance of a knowledge graph for every image.  Each triple which appears in a certain image can be described as a tuple.  The link prediction model reflects the likelihood of a triple appearing in a graph instance.  The visual model takes an image which is first fed to an RCNN (region CNN), which generates region proposals for a given image. The region proposals are represented as bounding boxes within the image. The visual model further consists of two convolutional neural networks (CNNs). The first CNN takes as input the subregion of the image defined by a bounding box and classifies entities.  The second CNN takes the union region of two bounding boxes as an input, and classifies the relationship.
Aditya, Somak, et al. "Image understanding using vision and reasoning through scene description graph." Computer Vision and Image Understanding 173 (2018): 33-45 discloses a system and method for caption generation and visual question answering referred to as scene description graph which is comprised of a directed labeled graph, representing objects, actions, regions as well as attributes, inferred concepts and semantic, ontological and spatial relations.  The system represents both the content and underlying concepts of an image to extract graphs from images.   The extracted graphs capture syntactic and semantic content of images.  The scene description graph is a directed labeled graph among Entities (objects, regions), Events (actions, linking verbs), Traits (attributes of objects and regions) and inferred constituents.  The graph represents semantic relations between Entity-Event pairs, spatial relations among Entities (objects and regions), and ontological relations between Entity-Trait pairs.  The scene description graphs are used to generate captions, answer factual questions and reason beyond what can be seen in the image.  To map an image to a Scene Description Graph, the meaningful regions of images are defined that capture relevant semantics.  The relevant semantic components include the objects and their observable attributes (location, shape, size, color, contour etc.), regions and their observable attributes, and actions.  Observed Scene Constituents (OSC) are descriptions of objects, actions or regions (described in phrases or words) that can be directly grounded in the image.  Inferred Scene Constituents (ISC) are concepts (activities, context, higher-level events) that cannot be directly grounded in the image, but can be inferred.  A Scene then represents one (or more) actions, involving (one or more) objects; and spatial relationships among objects and regions. The action(s) together make up a natural event which can be described by sentence(s).
Ma, Lin, et al. "Multimodal Convolutional Neural Networks for Matching Image and Sentence." 2015 IEEE International Conference on Computer Vision (ICCV). IEEE, 2015 discloses multimodal convolutional neural networks (m-CNNs) for matching image and sentence.  One image CNN encodes the image content and one matching CNN models the joint representation of image and sentence. The matching CNN composes different semantic fragments from words and learns the inter-modal relations between image and the composed fragments at different levels.

With respect to the independent claim, the claimed limitations “determining an entity associated with the object by performing matching calculation between the feature expression of the object and a feature expression of the entity in a knowledge graph, the feature expression of the object and the feature expression of the entity associated with the object matching with each other, wherein the method further comprises: obtaining an article to which the image to be processed belongs; determining a feature expression of the article based on an article entity in the article; and determining a relevance between the article and the image by performing a matching calculation between the feature expression of the article and the entity in the knowledge graph” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668           
/VU LE/Supervisory Patent Examiner, Art Unit 2668